DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/03/2021 regarding the rejection of claim 13 under 35 U.S.C. 102(a)(2) and claims 1 and 7 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Pack et al. (U.S. Publication No. 2014/0350839; hereinafter Pack) does not teach “wherein each small feature map is generated by segmenting and clustering the plurality of measured points in the respective image frame prior to extracting the one or more feature points from the respective image frame,” however examiner respectfully disagrees. Pack teaches clustering object features in an image (Pack: Par. 100; i.e., a Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process) and segmenting features in a desired search area from those outside of the search area (Pack: Par. 112; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422). Doing so reduces processing time and utilization of robot resources by segmenting and clustering the measured points before extracting the points for further processing. Therefore, Pack does teach the amended claim limitations of claims 1, 7, and 13. 
Claim Objections
Claims 2, 8, and 14 are objected to because of the following informalities:  
In claim 2, line 3, “estimate an third location” should read “estimate a third location”.  
In claim 8, line 2, “estimating third location” should read “estimating a
In claim 14, line 2, “measured points the respective image frame” should read “measured points in the respective image frame”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pack et al. (U.S. Publication No. 2014/0350839; hereinafter Pack).
Regarding claim 13, Pack teaches a method (Pack: Par. 115; i.e., FIG. 9 provides an exemplary arrangement 900 of operations for a method of localizing a mobile robot 100) comprising:
moving a LIDAR measurement system (Pack: Par. 53; i.e., these sensors may include, but not limited to ... LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target)) with respect to a three dimensional environment (Pack: Par. 48, lines 2-6; i.e., the drive system 200 may provide omnidirectional and/or holonomic motion control of the robot 100. As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, i.e., side-to-side (lateral), forward/back, and rotational);
generating a time sequence of image frames (Pack: Par. 71; i.e,, The particle 340 includes a trajectory of the robot 100, which is a history of the robot positions 342 over time. Each particle builds its own associated map data relative to the robot trajectory 344),
	wherein each of the image frames includes a plurality of measured points each associated with a measurement of a different location in the three dimensional environment with respect to the LIDAR measurement system (Pack: Par. 78, lines 2-6; i.e., The occupancy grid model 332 accumulates 3D point cloud data 452 having x, y, and z coordinates from the imaging sensor(s) 420, 450 by receiving cloud points in cells 314 occupying the corresponding x, y values of the cloud points 454),
	wherein each measurement includes an indication of a location of the respective measured point with respect to the LIDAR measurement system and an indication of an optical property of the respective measured point (Pack: Par. 74, lines 12-15; i.e., The feature tracker 310 may provide a series of two-dimensional coordinates that represent the position of a feature 424 across a series of images 422; The feature tracker may select features that are bright/dark spots),	wherein the optical property includes a reflectivity of the respective measured point, an intensity of return light from the respective measured point, a reliability of the respective measurement, or any combination thereof (Pack: Par. 56, lines 1-5; i.e., the robot 100, 100b includes 3-D image sensors 450 may be capable of producing the following types of data: (i) a depth map or point cloud 452, (ii) a reflectivity based intensity image, and/or (iii) a regular intensity image);
	determining a consistent three dimensional geometric map of the three dimensional environment based on the time sequence of image frames generated by the LIDAR measurement system (Pack: Par. 75, lines 12-16; i.e., This allows un-delayed initialization of features 424 on-the fly which allows the feature map 310a to include features 424 whose precise location is not yet known, but then locate those features 424 in 3D space over successive observations);
	and estimating a location of the moving LIDAR measurement system with respect to the three dimensional environment based on the time sequence of image frames generated by the LIDAR measurement system (Pack: Par. 90, lines 1-5; i.e., For images as sensor data, the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data).
	wherein estimating the location of the moving LIDAR measurement system involves generating a plurality of small feature maps (Pack: Par. 69; i.e., a navigation system 300 executable by the robot controller 500 concurrently builds multiple maps 310 using image data 302 for simultaneously localizing the robot 100 and mapping its environment),
wherein each small feature map corresponds to a respective image frame in the time sequence of image frames and includes one or more feature points extracted from the respective image frame (Pack: Par. 90; i.e., the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data; See Fig. 6 which displays map 310a and feature point 624 from the respective image frame),
and wherein each small feature map is generated by segmenting and clustering the plurality of measured points in the respective image frame prior to extracting the one or more feature points from the respective image frame (Pack: Par. 100; i.e., a Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process; Pack: Par. 112; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422).
Regarding claim 14, Pack teaches the method according to claim 13. Pack further teaches wherein segmenting the plurality of measured points the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured 43VEL-014PATENT APPLICATION points retained for further analysis and a second group of measured points not retained for further analysis (Pack: Par. 112, lines 39-43; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422).
Regarding claim 15, Pack teaches the method according to claim 14. Pack further teaches wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub- groups each associated with one or more similar objects (Pack: Par. 100, lines 27-30; A Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process).
Regarding claim 16, Pack teaches the method according to claim 15. Pack further teaches wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measured points associated with the respective image frame, the one or more feature points based on the optical property of each of the first group of measured points (Pack: Par. 114, lines 1-5; i.e., The SLAM controller may build a statistical ground plane model 334 to identify the ground plane 810 using a collection of pixels or image points that correspond to the ground 5 and another collection of pixels or image points that correspond to non-floor areas (e.g., walls or objects)).
Regarding claim 17, Pack teaches the method according to claim 14. Pack further teaches wherein dividing the plurality of measured points in the respective image frame into the first group and the second group involves: identifying the first group of measured points and the second group of measured based on a respective elevation of each of the plurality of measured points (Pack: Par. 112, lines 39-43; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422).
Regarding claim 18, Pack teaches the method according to claim 14. Pack further teaches wherein dividing the plurality of measured points in the respective image frame into the first group and the second group involves: subdividing the respective image frame into a three dimensional grid of cells (Pack: Par. 5, lines 1-4; i.e., In some implementations, the method include receiving a three-dimensional point cloud and accumulating cloud points in cells of the variance occupancy grid map based on first and second coordinates of the cloud points);
and 44VEL-014PATENT APPLICATIONprojecting the three dimensional grid of cells onto two dimensions along a height dimension (Pack: Par. 5, lines 6-10; i.e., The method may include receiving a three-dimensional point cloud, identifying ground plane cloud points, fitting a ground plane to the ground plane cloud points, and updating the ground plane occupancy grid map).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (WO Publication No. 2018/127789; hereinafter Day) in view of Pack.
Regarding claim 1, Day teaches a LIDAR measurement system, comprising (Day: Par. 75, lines 33-34; i.e., The LIDAR system may determine the distance between a pair of tangible objects based on reflected light):
a plurality of LIDAR measurement channels each comprising (Day: Par. 95, lines 8-9; i.e., Fig. 2B is a diagram illustrating a plurality of projecting units 102 with a plurality of light sources aimed at a common light deflector 114):
an illumination source that emits a measurement pulse of illumination light when electrically coupled to an electrical power source (Day: Par. 83, lines 5-6; i.e., light source 112 as illustrated throughout the figures, may emit light in differing formats, such as light pulses);
an illumination driver electrically coupled to the illumination source and the first electrical power source (Day: Par. 266, line 13; i.e., In the example of Fig. 14, system 1400 includes an emitter 1410),
wherein the illumination driver IC is configured to selectively electrically couple the illumination source to the electrical power source in response to a pulse trigger signal (Day: Par 361, line 1; i.e., IC 7010 may also include an electrically controllable electromechanical driver);
a photodetector that detects an amount of return light reflected from a point in a three dimensional environment in response to the measurement pulse of illumination light (Day: par. 110, lines 6-8; i.e., sensing unit 106 may include sensor 116 that is agnostic to the laser polarization, and is primarily sensitive to the amount of impinging photons at a certain wavelength range);
a return signal receiver that generates a return signal indicative of the amount of return light detected over time (Day: Par. 259, lines 1-3; i.e., In some embodiments, step 1107 may further include correlating the temporal reflection data to each reference reflection pattern out of a plurality of reference reflection patterns (also termed "return-signal hypotheses" or "duration hypotheses") of different durations);
Day does not teach a master controller configured to communicate a time sequence of image frames to a simultaneous localization and mapping engine, wherein each of the image frames includes a plurality of different measured points, wherein each measured point includes an estimate of a location of the respective measured point with respect to the LIDAR measurement system and an optical property of the respective measured point, the simultaneous localization and mapping engine configured to:38VEL-014PATENT APPLICATION estimate a first location of the LIDAR measurement system at a current image frame with respect to an immediately prior image frame; generate a plurality of small feature maps, wherein each small feature map corresponds to a respective image frame in the time sequence of image frames and includes one or more feature points extracted from the respective image frame, and wherein each small feature map is generated by segmenting and clustering the plurality of measured points in the respective image frame prior to extracting the one or more feature points from the respective image frame, generate a first large feature map from a first sequence of the small feature maps by projecting the feature points of each of the first sequence of small feature maps to a world coordinate frame fixed to the 3-D environment; generate a second large feature map from a second sequence of the small feature maps by projecting the feature points of each of the second sequence of small feature maps to the world coordinate frame fixed to the 3-D environment, wherein the second sequence of small feature maps immediately follows the first sequence of small feature maps; and estimate a second location of the LIDAR measurement system with respect to the world coordinate frame based on the first and second large feature maps.
However, in the same field of endeavor, Pack teaches a master controller configured to communicate a time sequence of image frames to a simultaneous localization and mapping engine (Pack: Par. 69-71; i.e., The feature tracker 320 and the stereo processor 330 both communicate with a simultaneous localization and mapping (SLAM) controller 350; The particle 340 includes a trajectory of the robot 100, which is a history of the robot positions 342 over time), 
wherein each of the image frames includes a plurality of different measured points (Pack: Par. 114, lines 1-5; i.e., The SLAM controller may build a statistical ground plane model 334 to identify the ground plane 810 using a collection of pixels or image points that correspond to the ground 5 and another collection of pixels or image points that correspond to non-floor areas), 
wherein each measured point includes an estimate of a location of the respective measured point with respect to the LIDAR measurement system and an optical property of the respective measured point (Pack: Par. 74, lines 12-15; i.e., The feature tracker 310 may provide a series of two-dimensional coordinates that represent the position of a feature 424 across a series of images 422; The feature tracker may select features that are bright/dark spots), 
the simultaneous localization and mapping engine configured to:38VEL-014PATENT APPLICATION estimate a first location of the LIDAR measurement system at a current image frame with respect to an immediately prior image frame (Pack: par. 112; i.e., if the feature tracker 320 receives a drive speed of the robot 100, but no bearing, the feature tracker 320 knows the rate at which feature points 624, 724 can move away from a current location between frames 422, based on a frame rate); 
generate a plurality of small feature maps (Pack: Par. 69; i.e., a navigation system 300 executable by the robot controller 500 concurrently builds multiple maps 310 using image data 302 for simultaneously localizing the robot 100 and mapping its environment), 
wherein each small feature map corresponds to a respective image frame in the time sequence of image frames and includes one or more feature points extracted from the respective image frame (Pack: Par. 90; i.e., the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data; See Fig. 6 which displays map 310a and feature point 624 from the respective image frame), 
and wherein each small feature map is generated by segmenting and clustering the plurality of measured points in the respective image frame prior to extracting the one or more feature points from the respective image frame (Pack: Par. 100; i.e., a Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process; Pack: Par. 112; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422), 
generate a first large feature map from a first sequence of the small feature maps by projecting the feature points of each of the first sequence of small feature maps to a world coordinate frame fixed to the 3-D environment (Pack: Par. 75; i.e., A feature based occupancy map 310a tracks the features 424, represented using the inverse depth feature model 322. This allows un-delayed initialization of features 424 on-the fly which allows the feature map 310a to include features 424 whose precise location is not yet known, but then locate those features 424 in 3D space over successive observations);
generate a second large feature map from a second sequence of the small feature maps by projecting the feature points of each of the second sequence of small feature maps to the world coordinate frame fixed to the 3-D environment (Pack: Par. 77; i.e., Each cell 314 of the variance occupancy grid map 310b contains the accumulated height variance of the 3D point cloud data 452 falling within that cell 314 as well as the accumulated mean, minimum, and maximum values of the cloud points 452 in the area of the variance occupancy grid map 310b), 
wherein the second sequence of small feature maps immediately follows the first sequence of small feature maps (Pack: Par. 75; i.e., locate those features 424 in 3D space over successive observations); 
and estimate a second location of the LIDAR measurement system with respect to the world coordinate frame based on the first and second large feature maps (Pack: Par. 91, lines 1-5; i.e., In some implementations, each particle 340 includes one or more associated maps 310, such as a feature map 310a, a variance occupancy map 310b, and/or a ground plane occupancy map 310c providing the hypothesized robot location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated the modifications above as taught by Pack. Doing so would allow the LIDAR system to autonomously determine its location within an environment. (Pack: Par. 51, lines 1-4; i.e., to operate autonomously, the robot 100 may use a navigation system 300 to simultaneously localize and map its surroundings, using sensory inputs from the sensor system 400).
Regarding claim 2, Day in view of Pack teaches the LIDAR measurement system according to claim 1, but Day does not teach wherein the simultaneous localization and mapping engine is further configured to: estimate an third location of the LIDAR measurement system with respect to the world coordinate frame based on the second location of the LIDAR measurement system and the first location of the LIDAR measurement system.
However, in the same field of endeavor, Pack teaches wherein the simultaneous localization and mapping engine is further configured to: estimate an third location of the LIDAR measurement system with respect to the world coordinate frame (Pack: Par. 51; i.e., Simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map within an unknown environment or scene 10, or to update an map within a known environment, while at the same time keeping track of its current location) based on the second location of the LIDAR measurement system and the first location of the LIDAR measurement system (Pack: par. 112, lines 26-30; i.e., if the feature tracker 320 receives a drive speed of the robot 100, but no bearing, the feature tracker 320 knows the rate at which feature points 624, 724 can move away from a current location between frames 422, based on a frame rate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated wherein the simultaneous localization and mapping engine is further configured to: estimate an third location of the LIDAR measurement system with respect to the world coordinate frame based on the second location of the LIDAR measurement system and the first location of the LIDAR measurement system, as taught by Pack. Doing so would allow the Lidar system to update its location after any number of frames (Pack: par. 91, lines 20-22; i.e., The updates may occur every clock cycle or every threshold number of clock cycles of the robot controller 500 or the SLAM controller 350.)
Regarding claim 3, Day in view of Pack teaches the LIDAR measurement system according to claim 1, but Day does not teach wherein segmenting the plurality of measured points in the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured points retained for further analysis and a second group of measured points not retained for further analysis.
However in the same field of endeavor, Pack teaches wherein segmenting the plurality of measured points in the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured points retained for further analysis and a second group of measured points not retained for further analysis (Pack: Par. 112; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated wherein segmenting the plurality of measured points in the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured points retained for further analysis and a second group of measured points not retained for further analysis, as taught by Pack. Doing so would allow the Lidar system to complete calculations faster by filtering out the points that are outside the area of focus (Pack: Par. 112; i.e., this reduces processing time and utilization of robot resources.)
Regarding claim 4, Day in view of Pack teaches the LIDAR measurement system according to claim 3, but Day does not teach wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub-groups each associated with one or more similar objects.
However, in the same field of endeavor, Pack teaches wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub-groups each associated with one or more similar objects (Pack: Par. 100; A Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub-groups each associated with one or more similar objects, as taught by Pack. Doing so would allow the Lidar system to organize points into groups of matching recognized features for easier processing (Pack: par. 105, lines 15-17; i.e., For example, the feature tracker 320 may try to match the feature points 724 of the descriptor 730 to features 424 in the next frame 422.)
Regarding claim 5, Day in view of Pack teaches the LIDAR measurement system according to claim 1, but Day does not teach wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measured points associated with the respective image frame, the one or more feature points based on the optical property of each of the first group of measured points.
However, in the same field of endeavor, Pack teaches wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measured points associated with the respective image frame, the one or more feature points based on the optical property of each of the first group of measured points (Pack: Par. 114; i.e., The SLAM controller may build a statistical ground plane model 334 to identify the ground plane 810 using a collection of pixels or image points that correspond to the ground 5 and another collection of pixels or image points that correspond to non-floor areas (e.g., walls or objects)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measured points associated with the respective image frame, the one or more feature points based on the optical property of each of the first group of measured points, as taught by Pack. Doing so would allow the LIDAR system to build feature maps for future reference (Pack, par. 75, lines 12-16; i.e., This allows un-delayed initialization of features 424 on-the fly which allows the feature map 310a to include features 424 whose precise location is not yet known, but then locate those features 424 in 3D space over successive observations.)
Regarding claim 6, Day in view of Pack teaches the LIDAR measurement system according to claim 1, but Day does not teach wherein the optical property of the respected measured point includes a reflectivity of the respective measured point, an intensity of return light from the respective40VEL-014PATENT APPLICATION measured point, a reliability of a measurement of the respective measured point, or any combination thereof. 
However, in the same field of endeavor, Pack teaches wherein the optical property of the respected measured point includes a reflectivity of the respective measured point, an intensity of return light from the respective40VEL-014PATENT APPLICATION measured point, a reliability of a measurement of the respective measured point, or any combination thereof (Pack: Par. 56; i.e., the robot 100, 100b includes 3-D image sensors 450 may be capable of producing the following types of data: (i) a depth map or point cloud 452, (ii) a reflectivity based intensity image, and/or (iii) a regular intensity image).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated wherein the optical property of the respected measured point includes a reflectivity of the respective measured point, an intensity of return light from the respective40VEL-014PATENT APPLICATION measured point, a reliability of a measurement of the respective measured point, or any combination thereof, as taught by Pack. Doing so would allow the Lidar system to match features based on optical properties (Pack: Par. 56, lines 5-8; i.e., The 3-D image sensors 450 may obtain such data by image pattern matching, measuring the flight time and/or phase delay shift for light emitted from a source and reflected off of a target.)
Regarding claim 7, Day teaches a method comprising (Day: Par. 10, lines 18-19; i.e., The method may comprise scanning a field of view by controlling movement of at least one deflector at which at least one light source is directed):
measuring a plurality of points in a three dimensional environment with a moving LIDAR measurement system (Day: Par. 18, lines 16-18; i.e., The point-cloud information may be associated with a plurality of data points, and each data point may include indications of a three-dimensional location and angular information with respect to a reference plane);
generating a time sequence of image frames (Day: Par. 154, lines 14-15; i.e., The sequence of depth maps may be a temporal sequence, in which different depth maps are generated at a different time),
Day does not teach wherein each of the image frames includes a plurality of measured points each associated with a measurement of a different location in the three dimensional environment with respect to the LIDAR measurement system, wherein each measurement includes an indication of a location of the respective measured point with respect to the LIDAR measurement system and an indication of an optical property of the respective measured point; estimating a first location of the LIDAR measurement system at a current image frame with respect to an immediately prior image frame; generating a plurality of small feature maps, wherein each small feature map corresponds to a respective image frame in the time sequence of image frames and includes one or more feature points extracted from the respective image frame, and wherein each small feature map is generated by segmenting and clustering the plurality of measured points in the respective image frame prior to extracting the one or more feature points from the respective image frame, generating a first large feature map from a first sequence of the small feature maps by projecting the feature points of each of the first sequence of small feature maps to a world coordinate frame fixed to the 3-D environment; generating a second large feature map from a second sequence of the small feature maps by projecting the feature points of each of the second sequence of small feature maps to the world coordinate frame fixed to the 3-D environment, wherein the second sequence of small feature maps immediately follows the first sequence of small feature maps; and estimating a second location of the LIDAR measurement system with respect to the world coordinate frame based on the first and second large feature maps.
However, in the same field of endeavor, Pack teaches wherein each of the image frames includes a plurality of measured points each associated with a measurement of a different location in the three dimensional environment with respect to the LIDAR measurement system (Pack: Par. 78; i.e., The occupancy grid model 332 accumulates 3D point cloud data 452 having x, y, and z coordinates from the imaging sensor(s) 420, 450 by receiving cloud points in cells 314 occupying the corresponding x, y values of the cloud points 454), 
wherein each measurement includes an indication of a location of the respective measured point with respect to the LIDAR measurement system and an indication of an optical property of the respective measured point (Pack: Par. 74; i.e., The feature tracker 310 may provide a series of two-dimensional coordinates that represent the position of a feature 424 across a series of images 422; The feature tracker may select features that are bright/dark spots); 
estimating a first location of the LIDAR measurement system at a current image frame with respect to an immediately prior image frame (Pack: par. 112; i.e., if the feature tracker 320 receives a drive speed of the robot 100, but no bearing, the feature tracker 320 knows the rate at which feature points 624, 724 can move away from a current location between frames 422, based on a frame rate); 
generating a plurality of small feature maps (Pack: Par. 69; i.e., a navigation system 300 executable by the robot controller 500 concurrently builds multiple maps 310 using image data 302 for simultaneously localizing the robot 100 and mapping its environment), 
wherein each small feature map corresponds to a respective image frame in the time sequence of image frames and includes one or more feature points extracted from the respective image frame (Pack: Par. 90; i.e., the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data; See Fig. 6 which displays map 310a and feature point 624 from the respective image frame), 
and wherein each small feature map is generated by segmenting and clustering the plurality of measured points in the respective image frame prior to extracting the one or more feature points from the respective image frame (Pack: Par. 100; i.e., a Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process; Pack: Par. 112; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422),
generating a first large feature map from a first sequence of the small feature maps by projecting the feature points of each of the first sequence of small feature maps to a world coordinate frame fixed to the 3-D environment (Pack: Par. 75, lines 10-16; i.e., A feature based occupancy map 310a tracks the features 424, represented using the inverse depth feature model 322. This allows un-delayed initialization of features 424 on-the fly which allows the feature map 310a to include features 424 whose precise location is not yet known, but then locate those features 424 in 3D space over successive observations); 
generating a second large feature map from a second sequence of the small feature maps by projecting the feature points of each of the second sequence of small feature maps to the world coordinate frame fixed to the 3-D environment (Pack: Par. 77, lines 3-9; i.e., Each cell 314 of the variance occupancy grid map 310b contains the accumulated height variance of the 3D point cloud data 452 falling within that cell 314 as well as the accumulated mean, minimum, and maximum values of the cloud points 452 in the area of the variance occupancy grid map 310b), 
wherein the second sequence of small feature maps immediately follows the first sequence of small feature maps (Pack: Par. 75, lines 15-16; i.e., locate those features 424 in 3D space over successive observations); 
and estimating a second location of the LIDAR measurement system with respect to the world coordinate frame based on the first and second large feature maps (Pack: Par. 91, lines 1-5; i.e., In some implementations, each particle 340 includes one or more associated maps 310, such as a feature map 310a, a variance occupancy map 310b, and/or a ground plane occupancy map 310c providing the hypothesized robot location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR measurement system of Day to have further incorporated the modifications above as taught by Pack. Doing so would allow the LIDAR system to autonomously determine its location within an environment. (Pack: Par. 51, lines 1-4; i.e., to operate autonomously, the robot 100 may use a navigation system 300 to simultaneously localize and map its surroundings, using sensory inputs from the sensor system 400).
Regarding claim 8, Day in view of Pack teaches the method according to claim 7, but Day does not teach estimating third location of the LIDAR measurement system with respect to the world coordinate frame based on the second location of the LIDAR measurement system and the first location of the LIDAR measurement system.
However, in the same field of endeavor, Pack teaches estimating third location of the LIDAR measurement system with respect to the world coordinate frame (Pack: Par. 51 lines 4-10; i.e., Simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map within an unknown environment or scene 10, or to update an map within a known environment, while at the same time keeping track of its current location) based on the second location of the LIDAR measurement system and the first location of the LIDAR measurement system (Pack: par. 112, lines 26-30; i.e., if the feature tracker 320 receives a drive speed of the robot 100, but no bearing, the feature tracker 320 knows the rate at which feature points 624, 724 can move away from a current location between frames 422, based on a frame rate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Day to have further incorporated estimating third location of the LIDAR measurement system with respect to the world coordinate frame based on the second location of the LIDAR measurement system and the first location of the LIDAR measurement system, as taught by Pack. Doing so would allow the Lidar system to update its location after any number of frames (Pack: par. 91, lines 20-22; i.e., The updates may occur every clock cycle or every threshold number of clock cycles of the robot controller 500 or the SLAM controller 350).
Regarding claim 9, Day in view of Pack teaches the method according to claim 7, but Day does not teach wherein segmenting the plurality of measured points in the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured points retained for further analysis and a second group of measured points not retained for further analysis.
However, in the same field of endeavor, Pack teaches wherein segmenting the plurality of measured points in the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured points retained for further analysis and a second group of measured points not retained for further analysis (Pack: Par. 112, lines 39-43; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Day to have further incorporated wherein segmenting the plurality of measured points in the respective image frame comprises dividing the plurality of measured points in the respective image frame into a first group of measured points retained for further analysis and a second group of measured points not retained for further analysis, as taught by Pack. Doing so would allow the Lidar system to complete calculations faster by filtering out the points that are outside the area of focus (Pack: Par. 112; i.e., this reduces processing time and utilization of robot resources.)
Regarding claim 10, Day in view of Pack teaches the method according to claim 9, but Day does not teach wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub- groups each associated with one or more similar objects.
However, in the same field of endeavor, Pack teaches wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub- groups each associated with one or more similar objects (Pack: Par. 100, lines 27-30; A Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out in the clustering process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Day to have further incorporated wherein clustering the plurality of measured points in the respective image frame comprises clustering the first group of measured points associated with the respective image frame into one or more sub- groups each associated with one or more similar objects, as taught by Pack. Doing so would allow the Lidar system to organize points into groups of matching recognized features for easier processing (Pack: par. 105, lines 15-17; i.e., For example, the feature tracker 320 may try to match the feature points 724 of the descriptor 730 to features 424 in the next frame 422.)
Regarding claim 11, Day in view of Pack teaches the method according to claim 10, but Day does not teach wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measure points associated with the respective image frame, the one or more feature points, based on the optical property of each of the first group of measured points.
However, in the same field of endeavor, Pack teaches wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measure points associated with the respective image frame, the one or more feature points, based on the optical property of each of the first group of measured points (Pack: Par. 114, lines 1-5; i.e., The SLAM controller may build a statistical ground plane model 334 to identify the ground plane 810 using a collection of pixels or image points that correspond to the ground 5 and another collection of pixels or image points that correspond to non-floor areas (e.g., walls or objects)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Day to have further incorporated wherein extracting the one or more feature points from the respective image frame comprises identifying, among the first group of measure points associated with the respective image frame, the one or more feature points, based on the optical property of each of the first group of measured points, as taught by Pack. Doing so would allow the Lidar system to build feature maps for future reference (Pack, par. 75, lines 12-16; i.e., This allows un-delayed initialization of features 424 on-the fly which allows the feature map 310a to include features 424 whose precise location is not yet known, but then locate those features 424 in 3D space over successive observations.)
Regarding claim 12, Day in view of Pack teaches the method according to claim 7, but Day does not teach wherein the optical property of the respective measured point includes a reflectivity of the respective measured point, an intensity of return light from the respective measured point, a reliability of the respective measurement, or any combination thereof.
However, in the same field of endeavor, Pack teaches wherein the optical property of the respective measured point includes a reflectivity of the respective measured point, an intensity of return light from the respective measured point, a reliability of the respective measurement, or any combination thereof (Pack: Par. 56, lines 1-5; i.e., the robot 100, 100b includes 3-D image sensors 450 may be capable of producing the following types of data: (i) a depth map or point cloud 452, (ii) a reflectivity based intensity image, and/or (iii) a regular intensity image).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Day to have further incorporated wherein the optical property of the respective measured point includes a reflectivity of the respective measured point, an intensity of return light from the respective measured point, a reliability of the respective measurement, or any combination thereof, as taught by Pack. Doing so would allow the Lidar system to match features based on optical properties (Pack: Par. 56, lines 5-8; i.e., The 3-D image sensors 450 may obtain such data by image pattern matching, measuring the flight time and/or phase delay shift for light emitted from a source and reflected off of a target.)
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pack.
Regarding claim 19, Pack teaches the method according to claim 18. Pack further teaches wherein dividing the plurality of measured points in the respective image frame into the first group and the second group further involves: identifying whether the measured points within a cell of the three dimensional grid of cells are retained for further analysis (Pack: Par. 112; i.e., The feature tracker 320 can identify and analyze feature points 624, 724 in the search area A and ignore feature points 624, 724 outside of the search area A when trying to locate a match for the key point 720 in the next frame 422).
Yet, Pack does not explicitly teach retaining the measured points based on whether a number of the measured points within the cell is less than a predetermined threshold value.
However, Pack does teach the system sampling points that are a defined number of pixels apart within a cell (Pack: par. 107; i.e., For example, the feature tracker 320 may sample feature points 724 every threshold number of pixels apart (e.g., 1, 3, 5, etc. pixels apart) on the scaled image 722n), and provides a cell threshold size (Pack: par. 78; i.e., each sell 314 may have a threshold size such as 5 cm by 5 cm), so with that information, it is possible to determine if the number of points within the cell is less than a threshold value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to further incorporate identifying whether the measured points within a cell of the three dimensional grid of cells are retained for further analysis based on whether a number of the measured points within the ceil is less than a predetermined threshold value. Doing so would allow the Lidar system to complete calculations faster by filtering out the points that are outside the area of focus (Pack: Par. 112; i.e., this reduces processing time and utilization of robot resources.)
Regarding claim 20, Pack teaches the method according to claim 18. Pack further teaches wherein dividing the plurality of measured points in the respective image frame into the first group and the second group further involves, for each cell: determining an average value of the optical property of the measured points within the respective cell (Pack: par. 7; i.e., the method includes sampling feature points of the descriptor, recording a brightness level for each feature point, and normalizing the brightness levels to have a mean of zero and a variance of one); determining a difference between a value of the optical property of each of the measured points within the cell and the average value of the optical property for the respective cell (Pack: Par. 106; i.e., The feature tracker 320 may determine a location of the centroid 732 by subtracting a brightness weighted average X position and a brightness weighted average Y position from an x, y position of the key point 720);
Yet, Pack does not explicitly teach ... and retaining each of the measured points within the cell if the difference exceeds a predetermined threshold value.
However, Pack does teach keeping the measured points in the set if the difference is within a threshold range (Pack: par. 104; i.e., if the Harris Score of the feature point 624, 724 is either the maximum or within a threshold range of the maximum Harris Score within a threshold radius R (or a threshold area bounded by any shape), the feature candidate routine 710 keeps that feature point as a candidate feature point 724 in the set 714 of candidate feature points 724).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to further incorporate wherein the segmenting further involves: determining an average value of the optical property of the measured points within a ceil of the three dimensional grid of cells; determining a difference between a value of the optical property of each of the measured points within the ceil and the average value of the optical property; and retaining each of the measured points within the ceil if the difference exceeds a predetermined threshold value. Doing so would allow the Lidar system to compare individual points to see if they are matching (Pack: par. Ill, lines 10-12; i.e., The feature tracker 320 may deem the features 424 as matching when the comparison results in a matching score below a threshold matching score.)
Regarding claim 21, Pack teaches the method according to claim 18. Pack further teaches wherein dividing the plurality of measured points in the respective image frame into the first group and the second group further involves, for each cell: determining a maximum value of elevation from the measured points within the respective cell; determining a minimum value of elevation from the measured points within the respective cell; determining a difference between the respective maximum value and the respective minimum value; (Pack: Par. 77; i.e., Each cell 314 of the variance occupancy grid map 310b contains the accumulated height variance of the 3D point cloud data 452 failing within that ceil 314 as well as the accumulated mean, minimum, and maximum values of the cloud points 452 in the area of the variance occupancy grid map 310b); determining a difference between the maximum value and the minimum value (Pack: Par. 78; i.e., Each cell 314 has a height variance equal to a difference between a maximum z value and a minimum z value of all the cloud points occupying that cell 314);
Yet, Pack does not explicitly teach ... and retaining the measured points within the cell if the difference exceeds a predetermined threshold value.
However, Pack does teach keeping the measured points in the set if the difference is within a threshold range (Pack: par. 104; i.e., if the Harris Score of the feature point 624, 724 is either the maximum or within a threshold range of the maximum Harris Score within a threshold radius R (or a threshold area bounded by any shape), the feature candidate routine 710 keeps that feature point as a candidate feature point 724 in the set 714 of candidate feature points 724).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to further incorporate wherein the segmenting further involves: determining a maximum value of elevation from the measured points within a cell of the three dimensional grid of ceils; determining a minimum value of elevation from the measured points within the ceil of the three dimensional grid of ceils; determining a difference between the maximum value and the minimum value; and retaining the measured points within the ceil if the difference exceeds a predetermined threshold value. Doing so would allow the Lidar system to compare individual points to see if they are matching (Pack: par. Ill, lines 10-12; i.e., The feature tracker 320 may deem the features 424 as matching when the comparison results in a matching score below a threshold matching score.)
Regarding claim 22, Pack teaches the method according to claim 18. Pack further teaches wherein dividing the plurality of measured points in the respective image frame into the first group and the second group further involves: determining a first average value of elevation of the measured points within a first cell of the three dimensional grid of cells; determining a second average value of elevation of the measured points within a second cell of the three dimensional grid of cells, wherein the second ceil Is adjacent to the first cell (Pack: Par. 77, lines 4-9; i.e., Each cell 314 of the variance occupancy grid map 310b contains the accumulated height variance of the 3D point cloud data 452 falling within that cell 314 as well as the accumulated mean, minimum, and maximum values of the cloud points 452 in the area of the variance occupancy grid map 310b); determining a difference between the first average value and the second average value (Pack: Par. 78, lines 11-14; i.e., The variance occupancy grid model 332 scores each particle 340.sub.n by comparing the height variance of the particle's occupancy grid map 310b against the sensor data points of a current sensing scan 405);
Yet, Pack does not explicitly teach ... and retaining the measured points within the first ceil if the difference exceeds a predetermined threshold value.
However, Pack does teach keeping the measured points in the set if the difference is within a threshold range and discarding others (Pack: Par. 103; i.e., The feature candidate routine 710 keeps feature points 724 having Harris Score responses that are equal or nearly equal to a local maximum in a small area (a threshold area), while discarding the remaining feature points 624).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to further incorporate determining a first average value of elevation of the measured points within a first cell of the three dimensional grid of cells; determining a second average value of elevation of the measured points within a second cell of the three dimensional grid of cells, wherein the second cell is adjacent to the first ceil; determining a difference between the first average value and the second average value; and retaining the measured points within the first cell If the difference exceeds a predetermined threshold value. Doing so would allow the Lidar system to compare individual points to see if they are matching (Pack: par. Ill, lines 10-12; i.e., The feature tracker 320 may deem the features 424 as matching when the comparison results in a matching score below a threshold matching score.)
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pack In view of Day and in further view of Levinson et al. (U.5. Publication No. 2018/0136651; hereinafter Levinson).
Regarding claim 23, Pack teaches the method according to claim 17. Pack does not teach the method further comprising identifying one or more objects in the three dimensional environment, including: determining an integer value of an optical gradient associated with each of the first group of measured points associated with the respective image frame; and sorting the optical gradient values associated with each of the first group of measured points into a set of bins based on the values, wherein each of the set of bins is associated with a different integer value.
However, in the same field of endeavor, Day teaches the method further comprising identifying one or more objects in the three dimensional environment, including: determining an integer value of an optical gradient associated with each of the first group of measured points associated with the respective image frame (Day: Par. 213; i.e., The detection-quality value assigned to each out of one or more points of the PC may be indicative of a likelihood that the point cloud model corresponds to a real-world object located at the respective location identified by the PC point, and is not an erroneous detection; Day: Par. 214; i.e., the confidence level may be provided in many different types of data, e.g., high/low; high/medium/low, percent, integer, fraction, and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to identify one or more objects in the three dimensional environment, including: determining an integer value of an optical gradient associated with each of the first group of measured points associated with the respective image frame, as taught by Day. Doing so would allow the system to determine the presence of different surrounding objects (Day: par. 213; i.e., The detection-quality value assigned to each out of one or more points of the PC may be indicative of a likelihood that the point cloud model corresponds to a real-world object).
Additionally, In the same field of endeavor, Levinson teaches sorting the optical gradient values associated with each of the first group of measured points into a set of bins based on the values, wherein each of the set of bins is associated with a different integer value (Levinson: Par. 107; i.e., Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to include sorting the optical gradient values associated with each of the first group of measured points into a set of bins based on the values, wherein each of the set of bins is associated with a different integer value, as taught by Levinson. Doing so allows the Lidar system to differentiate features in the surrounding environment (Levinson: Par. 71, lines 12-14; i.e., Object detector 442 is configured to distinguish objects relative to other features in the environment)
Pack also teaches wherein the optical gradient is any of a reflectivity gradient, an intensity gradient, a reliability gradient, or any combination thereof (Pack: Par. 56; i.e., the robot 100,100b includes 3-D image sensors 450 may be capable of producing the following types of data: (i) a depth map or point cloud 452, (ii) a reflectivity based intensity image, and/or (iii) a regular intensity image);
Yet Pack does not explicitly teach ... and sorting the set of bins into a plurality of different groups of bins comprising a small feature map associated with each respective image frame, each group of bins associated with a different range of integer values.
However, Pack does teach detecting points that are associated with different values (Pack: par. 100; i.e., For object recognition and detection, the robot 100 may use a SIFT to find distinctive key points that are invariant to location, scale and rotation, and robust to affine transformations (changes In scale, rotation, shear, and position) and changes in illumination.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pack to further incorporate sorting the set of bins into a plurality of different groups of bins comprising a small feature map associated with each image frame, each group of bins associated with a different range of integer values. Doing so would allow the Lidar system to organize points into groups of matching recognized features for easier processing (Pack: par, 105, lines 15-17; i.e,, For example, the feature tracker 320 may try to match the feature points 724 of the descriptor 730 to features 424 in the next frame 422.)
Regarding claim 24, Pack in view of Day and Levinson teaches the method of claim 23,  but Day and Levinson do not teach wherein the estimating the location of the moving LIDAR measurement system involves: estimating a first location of the LIDAR measurement system at a current image frame with respect to an immediately prior image frame; generating a first large feature map from a first sequence of the small feature maps by projecting the feature points of each of the first sequence of small feature maps to a world coordinate frame fixed to the 3-D environment; generating a second large feature map from a second sequence of the small feature maps by projecting the feature points of each of the second sequence of small feature maps to the world coordinate frame fixed to the 3-D environment, wherein the second sequence of small feature maps Immediately follows the first sequence of small feature maps; estimating a current location of the LIDAR measurement system with respect to the world coordinate frame based on the first and second large feature maps; and estimating an updated current location of the LIDAR measurement system with respect to the world coordinate frame based on the second location of the LIDAR measurement system and the location of the LIDAR measurement system.
However, in the same field of endeavor, Pack teaches wherein the estimating the location of the moving LIDAR measurement system involves: estimating a first location of the LIDAR measurement system at a current image frame with respect to an immediately prior image frame (Pack: par. 112, lines 26-30; i.e., if the feature tracker 320 receives a drive speed of the robot 100, but no bearing, the feature tracker 320 knows the rate at which feature points 624, 724 can move away from a current location between frames 422, based on a frame rate); 
generating a first large feature map from a first sequence of the small feature maps by projecting the feature points of each of the first sequence of small feature maps to a world coordinate frame fixed to the 3-D environment (Pack: Par. 75, lines 10-16; i.e., A feature based occupancy map 310a tracks the features 424, represented using the inverse depth feature model 322. This allows un-delayed initialization of features 424 on-the fly which allows the feature map 310a to include features 424 whose precise location is not yet known, but then locate those features 424 in 3D space over successive observations); 
generating a second large feature map from a second sequence of the small feature maps by projecting the feature points of each of the second sequence of small feature maps to the world coordinate frame fixed to the 3-D environment (Pack: Par. 77, lines 3-9; i.e., Each cell 314 of the variance occupancy grid map 310b contains the accumulated height variance of the 3D point cloud data 452 falling within that cell 314 as well as the accumulated mean, minimum, and maximum values of the cloud points 452 in the area of the variance occupancy grid map 310b), 
wherein the second sequence of small feature maps Immediately follows the first sequence of small feature maps (Pack: Par. 75, lines 15-16; i.e., locate those features 424 in 3D space over successive observations); 
estimating a current location of the LIDAR measurement system with respect to the world coordinate frame based on the first and second large feature maps (Pack: Par. 91, lines 1-5; i.e., In some implementations, each particle 340 includes one or more associated maps 310, such as a feature map 310a, a variance occupancy map 310b, and/or a ground plane occupancy map 310c providing the hypothesized robot location); 
and estimating an updated current location of the LIDAR measurement system with respect to the world coordinate frame (Pack: Par. 51 lines 4-10; i.e., Simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map within an unknown environment or scene 10, or to update an map within a known environment, while at the same time keeping track of its current location) based on the second location of the LIDAR measurement system and the location of the LIDAR measurement system (Pack: par. 112, lines 26-30; i.e., if the feature tracker 320 receives a drive speed of the robot 100, but no bearing, the feature tracker 320 knows the rate at which feature points 624, 724 can move away from a current location between frames 422, based on a frame rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Day and Levinson to further incorporate the teachings of Pack as described above. Doing so would allow the LIDAR system to autonomously determine its location within an environment. (Pack: Par. 51, lines 1-4; i.e., to operate autonomously, the robot 100 may use a navigation system 300 to simultaneously localize and map its surroundings, using sensory inputs from the sensor system 400.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661